ORDER

PER CURIAM:
David Lee appeals from his conviction by jury of attempted kidnapping, § 564.0111 and § 565.110, armed criminal action, § 571.015, and four counts of indecent exposure, § 566.130. The trial court found Lee to be a prior and persistent offender under §§ 558.016, 557.036.4, and 558.019, and sentenced Lee to a one year term of imprisonment for each indecent exposure count, seventeen years for attempted kidnapping, and seventeen years for armed criminal action. These sentences were to be served concurrently. On appeal, Lee challenges the sufficiency of the evidence to sustain his conviction for attempted kidnapping and, consequently, armed criminal action.
Judgment affirmed. Rule 30.25(b).

. All statutory references are to RSMo 1994 unless otherwise noted.